IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF                             : No. 108 WM 2017
PENNSYLVANIA,                               :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WALTER ANDREWS,                             :
                                            :
                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.